Citation Nr: 1712957	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  05-27 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral upper extremity and left lower extremity condition, to include as secondary to dorsal strain with limitation of motion, residuals of injury. 

2. Entitlement to a temporary total disability rating for treatment of service-connected dorsal strain with limitation of motion based on hospitalization in excess of 21 days or for treatment requiring convalescence for 30 days or more.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1984 to October 1987 and from June 1991 to November 1991, in addition to duty with the Army National Guard. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for chronic bilateral upper and lower extremity disability and from a February 2008 rating decision by the same RO which denied entitlement to the temporary total entitlement. 

The issues were remanded by the Board in April 2008 and June 2012 for further development. During the pendency of this appeal, the RO granted service connection for radiculopathy of the right lower extremity. As such, the issues on appeal have been re-characterized to reflect the issues currently before the Board.

The issues of entitlement to service connection for bilateral upper extremity and left lower extremity condition, to include as secondary to dorsal strain with limitation of motion, residuals of injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was involved in a motor vehicle accident on June 3, 2007, which resulted in her being treated with home rest, frequent heat application, and physical therapy for a neck injury.

2. The Veteran's June 2007 hospitalization did not result in surgery or immobilization by cast.


CONCLUSION OF LAW

The criteria for a temporary total disability rating for treatment of service-connected dorsal strain with limitation of motion based on hospitalization in excess of 21 days or for treatment requiring convalescence for 30 days or more are not met. 38 U.S.C.A. § 1155; 38 C.F.R §  4.30.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Under 38 C.F.R. §  4.30 (a) (2016), a total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 

A temporary total rating may be extended 1, 2, or 3 months beyond the initial 3 months based on any of the criteria outlined above. 38 C.F.R. §  4.30 (b)(1). Extensions of 1 or more months (up to 6 months) beyond the initial 6 month period may be made under paragraphs (a)(2) or (3) upon approval of the Veterans Service Center Manager. 38 C.F.R. §  4.30 (b)(2).

Analysis

The Veteran contends that she is entitled to a temporary total disability rating for treatment of service-connected dorsal strain with limitation of motion. Specifically, the Veteran asserts that she received treatment for a service-connected disability that temporarily prevented her from working from June 3, 2007 until July 2, 2007.

The claims folder reflects that the Veteran was involved in a motor vehicle accident on June 3, 2007. (See June 3, 2007 VA Urgent Care discharge instructions). VA treatment records reflect that the Veteran experienced sharp, throbbing, tight, and tingling pain within her neck. (See June 7, 2007 VA Nursing Note). Private medical treatment records reflect that the June 2007 accident caused the Veteran to have a whiplash injury that required home rest, frequent heat application, and physical therapy. (See June 2007 private medical records). Additionally, the private medical records reflect that the Veteran was cleared to return to work on July 2, 2007.

Here, the claims folder reflects that the Veteran's motor vehicle accident injured her neck and not her service-connected dorsal strain with limitation of motion. While the Veteran is currently service-connected for a cervical strain; she was not service connected for the disability at the time of her neck treatment due to her motor vehicle accident. Additionally, the medical evidence does not reflect that the Veteran's hospital treatment regarding her June 2007 injury resulted in her having surgery. As such, the provisions of 38 C.F.R. §  4.30 (a)(1) and 4.30(a)(2) are not applicable in this instance. Further, the medical evidence does not reflect that the Veteran was immobilized by a cast. Thus, 38 C.F.R. §  4.30 (a)(3) does not apply in this case either. 

Based on the above, the Board finds that temporary total disability rating for treatment of service-connected dorsal strain with limitation of motion based on hospitalization in excess of 21 days or for treatment requiring convalescence for 30 days or more is not warranted.


ORDER

Entitlement to a temporary total disability rating for treatment of service-connected dorsal strain with limitation of motion based on hospitalization in excess of 21 days or for treatment requiring convalescence for 30 days or more is denied.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. The Veteran has averred she has a bilateral upper extremity and left lower extremity condition related to her military service, to include her service connected disabilities. The claims folder reflects the Veteran has complained of and has been treated for bilateral upper  and bilateral lower extremity pain. The claims file does not contain a medical opinion in regard to whether the Veteran's claimed bilateral upper extremity and left lower extremity condition manifested in service or whether they are casually related to service, to include as secondary to her service-connected disabilities.

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's claimed bilateral upper extremity and left lower extremity condition, the Board finds the current evidence to be insufficient to decide the claims. Therefore, VA medical examinations and medical opinions are required by VA's duty to assist the Veteran in developing evidence to substantiate her claims to service connection for bilateral upper extremity and left lower extremity condition.


Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom she has received treatment for her bilateral upper extremity and left lower extremity condition; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA medical examination in regard to entitlement to service connection for bilateral upper extremity and left lower extremity condition. The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has a bilateral upper extremity or left lower extremity condition related to, or aggravated by, her military service. 

The clinician is also requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has bilateral upper extremity or left lower extremity condition related to, or aggravated by, her service-connected disabilities, to include her service-connected dorsal strain and cervical strain. 

Any opinion provided should include a complete rationale. The clinician should consider the entire claims file.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and her representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


